DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 5,638,469 to Feldman et al (Applicant’s submitted prior art).
 	Fig. 8 and 9 are reproduced for a reference.

    PNG
    media_image1.png
    439
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    757
    media_image2.png
    Greyscale

 	Feldman discloses the following.
 	Claim 1. An inter- or intra-chip optical communication system, comprising: a waveguide 17”; a first photodetector 62 electrically coupled to a first 
 	Claim 2. The system of claim 1, further comprising: a second photodetector (abstract: any circuit chips 13” and 15” or substrates can have photodetectors) electrically coupled to a second integrated circuit chip and optically coupled to the waveguide; and a second microLED on a portion of the second photodetector, the second microLED electrically coupled to the second integrated circuit chip and optically coupled to the waveguide.
 	Claim 3. The system of claim 2, wherein the first integrated circuit chip, the second integrated circuit chip, the first photodetector, the first microLED, the second photodetector, and the second microLED are all within a same semiconductor package.  See fig. 8.
 	Claim 4. The system of claim 3, wherein the first integrated circuit chip and the second integrated circuit chip are on a same substrate.  See fig. 8.
 	Claim 5. The system of claim 2, wherein the first integrated circuit chip, the first photodiode, and the first microLED are in a first package, and the second integrated circuit chip, the second 20 photodiode, and the second microLED are in a second package.  See fig. 9.

 	Claim7. The system of claim 1, where the photodetector is monolithically integrated into the integrated circuit chip. See fig. 8.
 	Claim8. The system of claim 1, further comprising: a second photodetector electrically coupled to the first integrated circuit chip and optically coupled to the waveguide; and a second microLED on a portion of the second photodetector, the second microLED electrically coupled to the first integrated circuit chip and optically coupled to the waveguide. See fig. 8.
 	Claim14. An inter-chip optical communication system, comprising: a propagation medium 17”; a first array of optical transceivers electrically coupled to a first integrated circuit chip and optically coupled to a first end of a propagation medium (see fig. 1: any column having a cross-sectional view along line 2--2), the first array of optical transceivers including a first plurality of optical transmitters each including transmitter circuitry and a microLED and a first plurality of optical receivers each including a photodetector and receiver circuitry; and a second array of optical transceivers electrically coupled to a second integrated circuit chip (different column from the any column above) , the second integrated circuit chip 
 	Claim 20. The system of claim 14, wherein each microLED is part of a microLED optical assembly and each photodetector is part of a photodetector optical assembly.  See fig. 8.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 5,638,469 to Feldman et al in view of USPUB 2018/0109067 to Yaman et al.
 	Feldman discloses every aspect of claimed invention except for the multimode waveguide, multi-core fiber, or multimode core fiber.  Yaman shows a general teaching of utilizing the multimode waveguide, multi-core fiber, or multimode core fiber for the purpose of providing efficient coupling of multimode so that more signals can be transmitted.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Feldman’s device to include the multimode wavegduide as shown in Yaman for .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 5,638,469 to Feldman et al in view of USPUB 2017/0309798 to Bonar et al.
 	Feldman discloses every aspect of claimed invention except for the microLED is configured to emit light with a wavelength less than 500nm/ made from GaN.
 	Bonar shows a general teaching of utilizing the microLED is configured to emit light with a wavelength less than 500nm/ made from GaN for the purpose of providing low power consumption high brightness display (see ¶0143, abstract).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Feldman’s device to include the microLED is configured to emit light with a wavelength less than 500nm/ made from GaN for the purpose of providing low power consumption high brightness display.  It is clear this would improve the device.
Claims 12-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 5,638,469 to Feldman et al.
Feldman discloses every aspect of claimed invention except for the claimed specific arrangement of the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 	Note that Feldman shows in column 4, lines 25-27 intermodule optical connections may be established; in fig. 4 for a turning mirror uses, fig. 7 for lens 52; and column 7, lines 1-4 the micromachined silicon structure.
 	Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 5,638,469 to Feldman et al in view of  USPUB 2017/0084804 to Chen et al.
 	Feldman discloses every aspect of claimed invention except for the claimed light collection optics including reflectors and lens formed of an encapsulant.
	Chen shows a general teaching of utilizing the claimed light collection optics including reflectors and lens formed of an encapsulant for the purpose of providing a uniform light effect (see abstract).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Feldman’s device to include the claimed light collection optics including reflectors and lens formed of an encapsulant for the purpose of providing a uniforn light effect.   It is clear this would improve the device.


	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/ELLEN E KIM/Primary Examiner, Art Unit 2883